Citation Nr: 0522515	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-09 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a disability of the 
left thumb.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a left hip disorder.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a right hip disorder.  

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a right thumb disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1981 
to September 2001.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Atlanta, 
Georgia, Regional Office (RO), of the Department of Veterans 
Affairs (VA).  That decision granted service connection for a 
bilateral hip disability but did not assign two separate 
ratings.  A 10 percent rating was assigned.  The rating 
action also denied service connection for disabilities of the 
left knee and left hand.  The veteran was notified of the 
decision and he filed an appeal.  In a March 2004 rating 
decision, the RO bifurcated the hip disability into two 
separate disorders with two separate 10 percent disability 
evaluations.  That same decision continued to deny service 
connection for disabilities of the hand and knee.  

Nevertheless, the March 2004 action did grant service 
connection for the residuals of radial collateral strain of 
the right thumb.  A noncompensable evaluation was assigned.  
The veteran submitted a typewritten note shortly after that 
decision was published.  In that note, the veteran implied 
that he was expressing disagreement with the noncompensable 
evaluation.  The United States Court of Appeals for Veterans 
Claims has held that where the Board finds a notice of 
disagreement has been submitted from a matter that has not 
been addressed in a statement of the case the issue should be 
remanded to the RO for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  As of this date, and as noted 
below, the veteran has not been sent a statement of the case 
with respect to this issue, and the remand action below 
addresses this item.

The issue of entitlement to a compensable evaluation for a 
right thumb disability, on appeal from an initial grant of 
service connection, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  There is no competent medical evidence showing that the 
veteran has current disabilities of either the left thumb or 
left knee.  

3.  The veteran's right and left hip disabilities are 
manifested by complaints of pain with mild restriction of 
motion of both hips.  


CONCLUSIONS OF LAW

1.  A left thumb disability was not incurred in or aggravated 
by active service or the result of a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5107(West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004). 

2.  A left knee disability was not incurred in or aggravated 
by active service or the result of a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5107(West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004). 

3.  The criteria for a disability evaluation in excess of 10 
percent for a right hip disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2004).  

4.  The criteria for a disability evaluation in excess of 10 
percent for a left hip disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claims addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim involving service connection and increased evaluations 
by means of the discussions in the original rating decision, 
the statement of the case (SOC), and the supplemental 
statement of the case (SSOC).  Specifically, in those 
documents, the appellant has been told that he needed to 
submit evidence supporting his assertions that he was 
actually suffering from the claimed disabilities and that the 
disabilities were related to or caused by his military 
service or to an incident that occurred while the veteran was 
performing military duties.  In other words, the veteran was 
told that he had to show that he now has ratable disabilities 
that are the residuals of the left thumb and left knee, and 
that these two conditions can be linked to the veteran's 
military service.  

Additionally, the veteran was told that he needed to submit 
evidence supporting his affirmations that his service-
connected disabilities of the hips were more disabling than 
currently rated.  Specifically, he was informed that he had 
to show that the symptoms and manifestations produced by the 
hip disorders qualified the veteran for evaluations in excess 
of 10 percent.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the veteran underwent a VA 
medical examination in February 2004.  At that time, the 
veteran had the opportunity to complain about the four 
disabilities that are currently been discussed.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the veteran's 
claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone an examination so that the VA would have a complete 
picture of the veteran's various disabilities.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the VCAA notification was provided before the 
initial rating decision.  In a letter to the veteran, dated 
March 2002, along with the SOC and the SSOC, the RO informed 
him of what information he needed to establish entitlement to 
service connection and increased evaluations.  The veteran 
was further told that he should send to the RO information 
describing additional evidence or the evidence itself.  The 
letters satisfy the VCAA content-complying notice.  The 
claimant and his representative have been provided with every 
opportunity to submit evidence and argument in support of the 
veteran's claims and to respond to VA notices.  
Significantly, in response to notice of VA's decision to 
grant the veteran's claims for service connection for a 
bilateral hip disability (a claim for which VA had already 
given notice required by 38 U.S.C.A. § 5103(a)) and to assign 
this disability a 10 percent rating, he filed a notice of 
disagreement that raised a new issue.  In accordance with the 
provisions of 38 U.S.C.A. § 7105(d), VA took proper action 
and issued a statement of the case.  However, 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOGCPREC 8-2003 (Dec. 22, 2003).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claims.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, an SOC, the SSOC, and the accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  See also Mayfield v. 
Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).

Here, the veteran is not prejudiced by the Board's 
consideration of his claims as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection and 
increased evaluations.  He has, by information letters, 
rating decisions, an SOC, and an SSOC, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

I.  Service Connection

The veteran served in the US Army for twenty years; he 
retired from the service in 2001.  Following his retirement, 
the veteran submitted a claim for benefits before the VA.  As 
a part of that claim, the veteran asserted that he injured 
his left thumb and left knee during his twenty years of 
honorable service, that he continued to suffer from pain and 
limitation, and that as such he should receive VA 
compensation benefits for each disorder.  

The veteran underwent a VA joints examination in February 
2004.  Prior to the examination, the veteran complained of 
bilateral knee pain.  With respect to the knee, the veteran 
stated that he did not suffer from swelling, catching, 
locking, or giving away of the left knee.  The veteran 
further told the examiner that the main complaint he had with 
his left thumb was occasional pain and reduced dexterity.  

The actual examination of the left thumb revealed tenderness 
at the interphalangeal joint of the left thumb.  The 
ligaments were stable and the range of motion of the left 
thumb was measured to be within normal limits.  X-ray films 
of the left hand were within normal limits with no signs of 
arthritis.  Upon completion of the examination of the left 
thumb, the doctor determined that while the veteran had a 
history of injury to the left thumb, he did not currently 
have an actual disability of the left thumb.

The veteran's left knee was also examined.  X-ray films of 
the left knee were within normal limits.  Degenerative 
changes were not shown.  The veteran's range of motion was 
within normal limits and there were no signs of instability, 
laxity, or crepitus.  The doctor did note that the veteran 
had some mild pain on patellar compression and patellar 
grind.  Nevertheless, upon completion of the examination, the 
doctor concluded that while the veteran had a history of 
patellofemoral syndrome, currently he did not have a ratable 
left knee disorder.  

Under 38 U.S.C.A. §§ 1110 (West 2002) and 38 C.F.R. § 
3.303(b) (2004), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  The United 
States Court of Appeals for Veterans Claims (Court), has held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

With respect to a claim involving service connection, the 
Court has held that ". . . where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (The Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

A review of the veteran's service medical records do confirm 
the veteran assertions that he experienced problems with his 
left thumb and left knee while he was in service.  However, 
the most recent VA examination does not confirm the presence 
of a ratable left thumb and left knee disabilities or 
disorders.  

Notwithstanding the lack of supporting medical evidence, the 
veteran has continued to assert that he suffers from the 
claimed disabilities and that they are related to his 
military service.  Unfortunately, the veteran's assertions 
are the only positive evidence in support of his claims.  
That is, the claims folder is negative for any medical 
evidence, either from a private physician or a government 
physician, which would positively diagnose the veteran as 
currently suffering from disabilities of either the left 
thumb or left knee.    

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from pain in the left thumb or left knee or 
that his range of motion of the left thumb or left knee is 
restricted.  However, he is not competent to say that he has 
an actual disability that is related to his service or to a 
condition he suffered therefrom while he was in service.  In 
other words, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the appellant has presented no competent 
medical evidence showing a current disability of either the 
left thumb or left knee.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v 
Derwinski, 3 Vet. App. 223, 225 (1992).  Since there is no 
current left thumb and left knee disorders, service 
connection is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

II.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the issues now before 
the Board, the appeal does stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2004).  
Under 38 C.F.R. § 4.40 (2004), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In DeLuca, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  However, the Board 
notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 (2004), should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

The veteran's bilateral hip disabilities have been rated 
pursuant to the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 5003 (2004).  Diagnostic Code 5003 
(degenerative arthritis) requires rating according to the 
limitation of motion of the affected joints, if such would 
result in a compensable disability rating.  38 C.F.R. Part 4 
(2004).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is assigned for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under this 
code.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  

Diagnostic Code 5255 addresses impairment of the femur.  38 
C.F.R. Part 4 (2004).  The minimum compensable disability 
rating of 10 percent is assigned for malunion of the femur 
with slight knee or hip disability.  A 20 percent disability 
rating contemplates malunion of the femur with moderate knee 
or hip disability.  A 30 percent disability rating 
contemplates malunion of the femur with marked knee or hip 
disability.  A 60 percent disability rating contemplates 
fracture of surgical neck of the femur with false joint, or 
fracture of shaft or anatomical neck of the femur with 
nonunion, without loose motion, weightbearing preserved with 
aid of brace.  Finally, an 80 percent disability rating, the 
highest rating assignable under this code, contemplates 
fracture of shaft or anatomical neck of the femur with 
nonunion, with loose motion (spiral or oblique fracture).  
There is no evidence indicating that the veteran has malunion 
of either femur or even involvement of the femur with respect 
to the disabilities.  As such, the general provisions of this 
Diagnostic Code is not for application.  

Hip and/or femur disabilities can also be rated under other 
diagnostic codes.  Flail joint of the hip warrants an 80 
percent disability rating.  38 C.F.R. Part 4, Diagnostic Code 
5254 (2004).  However, there is no indication of flail hip 
joint in the instant case for either hip.  Thus, this 
criteria is not for application.

Impairment of the thigh with limitation of motion is rated 
under:  Diagnostic Code 5251 for limitation of extension; 
Diagnostic Code 5252 for limitation of flexion; and, 
Diagnostic Code 5253 for limitation of abduction or rotation.  
38 C.F.R. Part 4 (2004).  Per Plate II, of 38 C.F.R. § 4.71 
(2004), normal range of motion for flexion of the hip is 0 - 
125 degrees, and normal range of motion for abduction of the 
hip is 0 - 45 degrees.  

Finally, ankylosis of the hip is rated under Diagnostic Code 
5250.  38 C.F.R. Part 4 Diagnostic Code 5250 (2004).  The 
medical evidence of record does not reveal the presence of 
any ankylosis of either the right or left hip.  As such, this 
code is not for application.  

As reported, the veteran underwent a VA examination in 
February 2004.  Upon examination, the doctor found that the 
left and right hips had a full range of motion with forward 
flexion to 100 degrees, abduction to 45 degrees, internal 
rotation to 10 degrees, and external rotation to 25 degrees.  
There was no pain on any extreme of motion.  X-ray films did 
show degenerative joint disease.  The examiner further noted 
that there was some mild limitation with internal rotation 
but no loss of functioning of either hip.  Moreover, the 
examiner opined that along with no functional disability, the 
veteran did not have pain with repetitive motion or residual 
disability of either hip.  

Nevertheless, Diagnostic Code 5255, under which the veteran's 
disability can be been rated, involves loss of range of 
motion, and thus, consideration of the DeLuca factors of 
whether additional functional limitation is likely to result 
from pain on use or during flare-ups must be given.  The 
medical evidence of record does provide a history of 
complaints of pain in both hips, and a VA examiner has 
reported that there is some mild limitation of motion with 
respect to internal rotation.  Nevertheless, the medical 
information provided in conjunction with this appeal does not 
show an increase in the severity of the disabilities in 
either hip.  The claims folder does not contain any medical 
opinions that suggest additional treatment for either hip 
including physical therapy.  

Therefore, it is the conclusion of the Board that the 
evidence does not support the veteran's contentions that his 
left and right hip disorders should be assigned a disability 
in excess of 10 percent.  Moderate or even severe limitation 
of motion of the hips have not been shown.  Functional loss 
has not been diagnosed or suggested by the medical records.  
The Board believes that the restrictions and occasional pain 
produced by the hips are adequately compensated with a 
disability rating of 10 percent per hip.  

Hence, it is the conclusion of the Board that the symptoms 
and manifestations presented by the veteran do not support an 
evaluation in excess of 10 percent for either hip disability.  

In applying the above diagnostic criteria for the right and 
left hips to the findings, the Board finds that the various 
disability ratings adequately compensates him for his 
limitation of motion, pain, and functional loss.  There is a 
lack of objective medical evidence showing that the veteran 
suffers any additional functional loss and/or limitation of 
motion during flare-ups or with use.  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the VA Rating Schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is the 
conclusion of the Board that the assigned ratings 
contemplates the painful motion characteristic of the right 
and left hips, and the rating reflects limitation of motion 
of the hips.  The evidence is not so balanced that there is 
any doubt on this point that could be resolved in the 
appellant's favor.  38 U.S.C.A. § 5107(b) (West 2002).  

Furthermore, in reaching the above determination, the Board 
considered whether the veteran's service-connected 
disabilities standing alone presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2004); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, however, no evidence has been presented 
showing factors such as a marked interference with employment 
beyond that interference contemplated in the assigned ratings 
or frequent periods of hospitalization, due solely to the 
veteran's service-connected right and/or left hip 
disabilities, as to render impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2004) are not met.


ORDER

Service connection for a left knee disability is denied.

Service connection for a disability of the left thumb is 
denied.

An increased evaluation for a left hip disorder is denied.  

An increased evaluation for a right hip disorder is denied.  




REMAND

The Board finds the veteran has submitted a notice of 
disagreement with respect to the assignment of a 
noncompensable evaluation for the residuals of an injury to 
the right thumb.  As a timely notice of disagreement has been 
filed, the Board's jurisdiction has been triggered and the 
issue must be REMANDED so that the RO can issue a statement 
of the case on the underlying claim that adequately notifies 
the veteran of the action necessary to perfect an appeal.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the entire record 
and ensure for the issue that may be on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002) and 38 
C.F.R. § 3.159 (2004), as well as 
VAOPGCPREC 7-2004, is fully satisfied. In 
particular, the RO must inform the 
claimant:  (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his increased evaluation claim; (3) about 
the information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
Additionally, the RO must specifically 
issue a letter to the veteran that 
provides in detail what the veteran must 
do in order to prevail on his claim.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting the issue on 
appeal.

2.  The RO should issue a statement of 
the case as to the issue of entitlement 
to a compensable evaluation for a right 
thumb disability.  The veteran should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should 
allow the veteran and his accredited 
representative the requisite period of 
time for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


